Citation Nr: 0011891
Decision Date: 05/05/00	Archive Date: 09/08/00

DOCKET NO. 96-48 994A              DATE MAY 05, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a hernia
disability.

2. Entitlement to service connection for a right leg cyst.

REPRESENTATION

Appellant represented by: Washington Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO). One of the matters the Board must
address is which issue or issues are properly before it at this
time. Under the provisions of 38 U.S.C.A. 7105(a)(West 1991), an
appeal to the Board must be initiated by a notice of disagreement
and completed by a substantive appeal after a statement of the case
is furnished to the veteran. In essence, the following sequence is
required: There must be a decision by the RO, the veteran must
express timely disagreement with the decision, VA must respond by
explaining the basis of the decision to the veteran, and finally
the veteran, after receiving adequate notice of the basis of the
decision, must completed the process by stating his argument in a
timely-filed substantive appeal. See 38 C.F.R. 20.200, 20.2013
20.202, and 20.203 (1999).

In December 1996, the veteran filed a timely substantive appeal to
a November 1996 Statement of the Case which addressed the issues of
new and material evidence to reopen a claim for a hernia and
service connection for a right leg cyst. Accordingly, these issues
are before the Board at this time. At a hearing held before a
hearing officer at the RO in December 1996, the veteran raised
additional claims. These claims have been addressed by the RO in
subsequent rating determinations. The veteran has not filed a
notice of disagreement regarding these rating determinations.
Accordingly, they are not before the Board at this time.

In March 2000, the veteran failed to attend a hearing before the
Board in Seattle, Washington. Accordingly, the Board will proceed
with the adjudication of the claims as this time.

2 -

FINDINGS OF FACT

1. In August 1980, the RO denied the claim of entitlement to
service connection for a hernia disability. The veteran was
notified of this determination in September 1980.

2. Evidence received since the August 1980 denial of entitlement to
service connection for a hernia disability is not duplicative and
is material to the adjudication of the veteran's claim.

3. The claim of entitlement to service connection for a right leg
cyst is not supported by competent evidence showing that the claim
is plausible or capable of substantiation.

4. Current medical evidence indicates that the veteran has been
diagnosed with a symptomatic umbilical hernia.

5. In July 1979, the veteran's service separation evaluation
indicated a small reducible inguinal hernia.

6. In April 1995, a competent health care provider indicated that
the veteran's hernia condition had been present for at least 15
years (by history).

CONCLUSIONS OF LAW

1. New and material evidence to reopen the claim of service
connection for a hernia has been submitted and the claim is
reopened. 38 U.S.C.A. 5107, 5108 (West 1991); 38 C.F.R. 3.156
(1999).

2. The claim of entitlement to service connection for a right leg
cyst is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

- 3 -

3. The claim of entitlement to service connection for a hernia is
well grounded. 38 U.S.C.A. 5107(a) (West 1991. 38 U.S.C.A. 5107(a)
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

At the veteran's separation evaluation in July 1979, reference was
made to a small reducible, inguinal hernia. No reference was made
to a right leg cyst. The veteran was discharged from active service
that month. In January 1980, the veteran filed a claim seeking
service connection for a hernia. Significantly, no reference was
made to a cyst of the right leg. At a VA examination held in April
1980, no hernia was found. The examiner specifically stated that
the veteran did not suffer from a hernia. This VA examination
included gastrointestinal and proctologic examinations. Based on
this examination, the RO, in an August 1980 rating determination,
denied service connection for a hernia condition. The veteran was
notified of this determination that month. In August 1980, the RO
made no reference to a right leg cyst as the veteran has filed no
claim for this disability.

In May 1995, the veteran petitioned to reopen his previously denied
claim of service connection for a hernia condition. The veteran
also sought service connection for a right leg cyst. At that time,
he submitted an April 1995 statement from Patrick L. Tracy, M.D.,
who stated, in pertinent part, that the veteran had a symptomatic
umbilical hernia. It was noted that the hernia had been present
"(by history) for at least 15" years. Dr. Tracy provided no basis
for this conclusion.

The RO made several efforts to obtain additional medical records in
support of the veteran's claim. Additional medical records were
obtained. Outpatient treatment records noted treatment for a hernia
condition. In May 1995, the veteran indicated that his hernia
condition was the reason he had been fired from his job. In July
1995, he complained of a 15-year history of a painful umbilical
bulge. It was noted

- 4 - 

that this condition had increased dramatically in the last six
months. Additional outpatient treatment records indicate current
treatment for a hernia condition, years after the veteran's
discharge from active service.

In a Statement of the Case dated November 1996, the RO determined
that in order to reopen a previously denied claim, evidence is
considered "new" when the evidence is not merely cumulative of
other evidence and is considered "material" when it is relevant and
probative of the issue at hand. The RO determined that new and
material evidence to reopen the previously denied claim of service
connection for a hernia condition has not been submitted.

At a hearing held before a hearing officer at the RO in December
1996, the veteran appears to indicate that he underwent surgery for
his hernia condition in 1995. The veteran also appears to state
that he has suffered pain from his hernia since his discharge from
active service. He also noted that he had attempted to seek medical
attention following his discharge from active service, but found it
difficult due to his not having any health care insurance.


II. Whether New and Material Evidence has been submitted to Reopen
the previously Denied Claim of Entitlement to Service Connection
for a Hernia.

Pursuant to 38 U.S.C.A. 5108 (West 1991), the Board must reopen a
previously and finally disallowed claim when "new and material"
evidence is presented or secured with respect to that claim. See 38
U.S.C.A. 7105(c) (West 1991) and Hodge v. West, 155 F.3d 1356 (Fed.
Cir. 1998). 38 C.F.R. 3.156(a) (1999) provides as follows:

New and material evidence means evidence not previously submitted
to agency decision-makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim.

- 5 -

New evidence means more than evidence which has not been previously
physically of record. To be "new" additional evidence must be more
than merely cumulative. Colvin v. Derwinski, 1 Vet. App. 171, 174
(1991). However, for the purposes of establishing whether new and
material evidence has been submitted, the credibility of the
evidence, although not its weight, is to presumed. Justus v.
Principi, 3 Vet. App. 510, 513 (1992).

It appears that the RO has used an outdated standard for the
evaluation of the claim of whether new and material evidence has
been submitted to reopen the claim of service connection for a
hernia condition. Notwithstanding, in light of the determination
below, the Board finds no prejudice to the veteran in proceeding
with this case at this time. The basis of the denial of the claim
of service connection for a hernia disability in August 1980 was
the VA examination of April 1980, which found no hernia. However,
since August 1980, the Board has been provided with competent
medical evidence indicating that the veteran has a hernia
condition, and a medical opinion that arguably associates this
disability with the veteran's active service. While this opinion is
not totally clear on this issue, it must be presumed to be true
under the United States Court of Appeals for Veterans Claims
(Court) decision in Justus and (under the Hodge standard) provides
new and material evidence to reopen this claim. As a result, the
claim must be reopened.

Under the Court's determinations in Elkins v. West, 12 Vet. App.
209 (1999) and Winters v. West, 12 Vet. App. 203 (1999), the three
part analysis for reopening a final decision is as follows: the
Board must first determine whether the veteran has presented new
and material evidence (as noted above); if new and material
evidence has been presented, immediately upon reopening the claim
the Board must determine whether, based upon all the evidence of
record in support of the claim, the claim as reopen is well
grounded; and third, if the claim is well grounded, the Board may
then proceed to evaluate the merits of the claim, but only after
ensuring that the duty to assist has been fulfilled. See 38
U.S.C.A. 5107, 5108 (West 1991) and 38 C.F.R. 3.156(a) (1999).

- 6 -

III. Whether the Claims of Entitlement to Service Connection for a
Hernia Condition and a Right Leg Cyst are Well-Grounded.

The Board must now determine whether both of the veteran's claims
are well grounded. In order for a claim to be well grounded, there
must be a current disability that is related to an injury or
disease that was present during service. Rabideau v. Derwinski, 2
Vet. App. 141, 143 (1992). Case law provides that although a claim
need not be conclusive to be well grounded it must be accompanied
by evidence. A claimant must submit some supporting evidence that
justifies a belief by a fair and impartial individual that the
claim is plausible. Dixon v. Derwinski, 3 Vet. App. 261, 262
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical
diagnosis or medical causation, competent medical evidence is
required to establish a well-grounded claim. Grottveit v. Brown, 5
Vet. App. 91, 93 (1993). Where the determining issue is a question
of medical diagnosis or medical causation, lay assertions cannot
constitute evidence to render a claim well grounded under 38
U.S.C.A. 5107(a). Consequently, the veteran's own opinion that his
hernia or right leg cyst is related to his active service will not
provide the basis to find these claims well grounded.

The Court has held that, in general, a claim for service connection
is well grounded when three elements are satisfied. First, there
must be competent evidence of a current disability (a medical
diagnosis). Second, there must be evidence of an occurrence or
aggravation of a disease or injury incurred in service (lay or
medical evidence). Third, there must be a nexus between the in-
service injury or disease and the current disability (medical
evidence). Caluza v. Brown, 7 Vet. App. 498 (1995). The Court has
further held that the second and third elements of a well- grounded
claim for service connection can also be satisfied under 38 C.F.R.
3.303(b) (1999) by (a) evidence that a condition was "noted" during
service or an applicable presumption period; (b) evidence showing
post-service continuity of symptomatology; and (c) medical or, in
certain circumstances, lay evidence of a nexus between the present
disability and post-service symptomatology. See 38 C.F.R. 3.303(b);
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

- 7 - 

Alternatively, service connection may be established under 38
C.F.R. 3.303(b) by evidence of (i) the existence of a chronic
disease in service or during an applicable presumption period and
(ii) present manifestations of the same chronic disease. Ibid.

With respect to the first prong of the Caluza analysis, a review of
the medical records indicates that the veteran currently has a
hernia disability. The current medical evidence of record does not
clearly indicate that he has a right leg cyst at this time, though
this is unclear. With regard to the second prong of the Caluza
analysis, the service medical records note a reducible "inguinal"
hernia. However, service medical records do not indicate a right
leg cyst. With respect to the third prong of the Caluza analysis,
nexus evidence, the Board has (arguably) a medical opinion that
appears to associate the veteran's hernia with his active service.
The April 1995 medical opinion of Dr. Tracy states that the veteran
has had a hernia (by history) for at least 15 years. With respect
to the claim of entitlement to service connection for a right leg
cyst, no such medical evidence is of record.

With regard to the medical opinion of April 1995, this opinion will
be presumed to be true as required by the Court in Robinette v.
Brown, 8 Vet. App. 69, 77 (1995) and King v. Brown, 5 Vet. App. 19,
21 (1993). Thus, the Board must find that the claim of entitlement
to service connection for a hernia disability is well grounded and
the claim of entitlement to service connection for a right leg cyst
is not well grounded. Accordingly, the claim of entitlement to
service connection for a right leg cyst must be denied at this
time.

ORDER

The claim of entitlement to service connection for a hernia
disability is reopened and well grounded.

The claim of entitlement to service connection for a right leg cyst
is denied.

- 8 -

REMAND

In light of the finding that the claim of entitlement to service
connection for a hernia disability is well grounded, the VA has a
duty to assist the veteran in the development of his claim. The
next step for the Board in this case is to assess the new and
material evidence in the context of the other evidence of record
and make new factual determinations. The Board believes that an
additional medical opinion is required to resolve this issue.

While the service medical records indicate the veteran suffered
from an inguinal hernia, the post service medical evidence of
record indicates that the veteran currently suffers from a
symptomatic umbilical hernia. Whether these two conditions are in
any way related is not stated in the record. The record also
demonstrates that the April 1980 VA examination did not find
evidence of any hernia. Accordingly, an additional medical opinion
is required. In this context, the Board notes that the medical
opinion of Dr. Tracy appears to base the conclusion that the
current umbilical hernia condition is related to his active service
upon the veteran's recollections. While the Board does not question
in any way the veteran's good faith, the Board must point out that
there is a question raised by the negative findings on the April
1980 examination as to whether the veteran's recollection is
correct. Moreover, there is also a question as to the veteran's
capacity as a lay party to distinguish between an inguinal and an
umbilical hernia. Accordingly, the Board finds that further
development, as specified below, is warranted.

Accordingly, the case is REMANDED for the following development:

1. The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the RO. The RO
should request the veteran to identify the names, addresses, and
approximate dates of treatment for all health care providers who
may possess additional records pertinent to his hernia disability.
The veteran is specifically asked to identify the date, place, and
physician, who

- 9 -

performed surgery on his hernia in 1995 and asked to indicate
whether he has filed a Workmen's Compensation claim regarding his
hernia condition. The veteran is also asked to indicate whether he
had filed a claim with the Social Security Administration.

After securing any necessary authorization from the veteran, the RO
should contact these health care providers or organizations in an
attempt to obtain copies of those treatment records which have not
been previously secured, including any recent treatment of the
veteran's hernia disability. The veteran is specifically asked to
indicate, in writing, that all pertinent medical records have been
obtained and is also asked to obtain these records himself, if
possible.

2. The veteran should be scheduled for a VA examination in order to
determine the nature and etiology of any hernia disability present.
The claims folder, or the pertinent medical records contained
therein, including the service medical records, must be reviewed by
the examiner in conjunction with this examination. The examiner is
requested to review the historical data to include the prior
examination reports and clinical records in order to obtain an
accurate picture of his hernia. The examiner should also elicit a
detailed history of the onset of hernia symptoms from the veteran.
All necessary tests should be performed. A copy of this REMAND
order should also be provided to the examiner. The examiner should
provide explicit responses to the following questions:

- 10-

(a) What is the correct diagnostic classification of the hernia
condition. Specifically, is there any indication of a current
inguinal and/or umbilical hernia disability?

(b) What is the degree of medical probability that any current
hernia disability found had its inception in service? In this
regard, it would be helpful to the Board if the examiner squarely
addressed the question of whether a current disability can be
reasonably associated with the reference to a small reducible
inguinal hernia noted during the veteran's separation evaluation in
July 1979, and the significance, if any, of the apparently negative
findings on the 1980 examination. The examiner should fully
indicate the basis for the opinion and clearly explain the
rationale.

3. The RO should review the medical report above to determine if it
meets the requirement of paragraph 2. If not, the report should be
returned as inadequate for rating purposes. 38 C.F.R. 4.2 (1999).

4. The RO should then adjudicate the claim of entitlement to
service connection for a hernia disability on a de novo basis.

If the benefits sought are not granted, the veteran and his
representative should be furnished with a supplemental statement of
the case and provided an opportunity to respond. The case should
then be returned to the Board for further appellate consideration.
By this action, the Board intimates no opinion, legal or factual as
to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Richard B. Frank 
Member, Board of Veterans' Appeals

- 12 -



